Citation Nr: 1231421	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-37 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her goddaughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had service in the Army Reserve, including a verified period of active duty for training from August 1977 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision.  

When this matter was previously before the Board in December 2011, the Board granted the Veteran's application to reopen a claim of service connection for left leg disability and remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in December 2011, partly to schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed left leg disability.  The Board requested that the examiner diagnose all current left leg disabilities and provide an opinion, with adequate rationale, as to whether it was at least as likely as not that any diagnosed leg disabilities were etiologically related to her periods of active duty for training from August 1977 to December 1977 and in August 1978.  The examiner was specifically requested to address discuss the Veteran's report that she suffered a left leg injury during her periods of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Pursuant to the December 2011 remand, the Veteran was afforded a VA knee and lower leg conditions examination in May 2012.  The Veteran's claims file was reviewed.  The Veteran reported that while on active in 1978 duty at Camp Shelby in Missouri, she developed swelling in her left leg and was transferred to Keesler Air Force Base to rule out a deep venous thrombosis.  It was noted that her work-up, at that time, was negative for deep venous thrombosis and that she was given an Ace bandage and told to elevate her leg.  The Veteran reported that she presently had flares-ups regarding her left leg, which would involve swelling on occasion and that she would control the swelling with ice and elevation.  

The diagnosis was "swelling left leg."  The examiner indicated that the episode of left calf swelling in service appeared to have been an acute self-resolving condition.  The examiner stated that there was an absence of documentation and a patient history of further active medical care needed for that problem.  The examiner commented that it was his opinion that it was less likely as not that the Veteran's present left leg condition was caused by, resulted from, or was permanently aggravated by her military service.  The examiner stated that in his opinion, the Veteran was experiencing a minimal left leg disability.  

The Board observes that the VA examiner indicated that the Veteran had a present, albeit minimal, left leg impairment.  The Board notes, however, that the examiner solely diagnosed "swelling left leg."  Additionally, the Board observes that the VA examiner appeared to indicate that there was only a single episode of left calf swelling during the Veteran's periods of service.  The Board notes, however, that the Veteran's service treatment records show that she was treated for left leg problems on several occasions during periods of active duty for training.  

The Veteran's service treatment records include a September 1977 treatment entry that indicates that she was seen for pain in the left leg.  The examiner reported that the Veteran had tender quadriceps muscles with the left greater than the right.  The impression was quad strain.  Another September 1977 treatment entry notes that the Veteran reported complaints, including left knee pain.  The impression was rule out chondromalacia.  A further September 1977 treatment entry, on that same day, refers to chondromalacia of the Veteran's (left) knee.  On a medical history report at the time of a November 1977 separation examination, the Veteran checked that she had swollen or painful joints.  The reviewing examiner did not refer to any disabilities.  The November 1977 objective separation examination report includes a notation that the Veteran's lower extremities were normal.  

An August 1978 treatment entry, for Army Reserve purposes, reflects that the Veteran reported that she had been practicing for a four mile run and that her left foot and leg were painful and edematous.  The impression was thrombophlebitis of the left leg.  An August 1978 consultation report, also for Army Reserve purposes, indicates that the Veteran was on duty as a cook and that she noted swelling and tenderness of her left ankle, with no history of trauma.  The assessment was severe sprain of the left ankle (with or without fracture), not thrombophlebitis.  An August 1978 X-ray report, as to the Veteran's left ankle, indicated that there was no fracture.  

The Board observes that the VA examiner, pursuant to the May 2012 VA knee and lower leg conditions examination report, also reported that there was an absence of documentation and a patient history of further medical care needed for the Veteran's swelling of the left calf.  The Board notes, however, that post-service private treatment records show that the Veteran has been treated for variously diagnosed left leg problems, including discomfort of the greater trochanter, varicosities of the left leg, and edema of the left leg.  

For example, a February 1986 statement from J. Wool, M.D., reflects that in November 1985, the Veteran was seen for complaints of pain in her left leg from her hip to just below her knee.  Dr. Wool indicated that an examination at that time was negative, except for discomfort over the greater trochanter which was injected with Marcaine and Decadron.  

Private treatment records from Dr. W. Sargeant dated from April 2004 to September 2004 relate assessments that included rheumatoid arthritis and other inflammatory polyarthropathies, on multiple occasions.  There were accompanying notations that the Veteran was treated for the rheumatoid arthritis in 1994.  

A May 2005 treatment report from J. E. Hackman, M.D., reflects that the Veteran was seen with chief complaints of back and bilateral leg pain, worse on the right.  The Veteran reported that she had a history of back pain, going into both legs, for two years.  She reported that her legs would feel numb and that she would have severe pain when she stood or walked.  It was noted that the Veteran had a past history that included arthritis.  A diagnosis was not provided at that time.  Dr. Hackman indicated that X-rays showed a very severe stenosis at L4-L5.  

A May 2005 treatment report from Jackson Hospital and Clinic, Inc., states that the Veteran was seen with a two-year history of progressive back and bilateral leg pain.  It was noted that the Veteran underwent a total laminectomy for decompression at L4 and L5.  The discharge diagnosis was lumbar spinal stenosis with cauda equine compression.  

A January 2011 report from A. Anglin, DPM, indicates that the Veteran had varicosities, including of her left foot, ankle, and leg.  It was also noted that the Veteran had edema of the left leg.  The diagnoses did not specifically refer to a left leg disability.  An April 2011 report from Dr. Anglin also indicates that the Veteran had varicosities, including of her left foot, ankle, and leg, as well as edema of the left leg.  

The Board also observes that the Veteran is competent to report a left leg injury during a period of active duty for training or inactive duty training; left leg symptoms in service, continuous left leg symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes that the Veteran is also a licensed practical nurse, which lends credibility to her statements.  The Board observes that the VA examiner, pursuant to the May 2012 VA knee and lower leg conditions examination report, did not address the Veteran's credible statements of left leg problems during service and left leg problems since service.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to her claim for service connection for a left leg disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for left leg problems since July 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed left leg disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left leg disabilities, to include any left leg disabilities diagnosed during the pendency of the claim which was filed in October 2008.  

Based on a review claims file, the examiner must opine as to whether it is as at least as likely as not that any left leg disabilities found to be present are etiologically related to or had their onset in during her periods of active duty for training from August 1977 to December 1977 and in August 1978.  The examiner must specifically acknowledge and discuss the Veteran's competent report that she suffered a left leg injury during her periods of service and has had left leg problems since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

3.  Then readjudicate the claim of entitlement to service connection for a left leg disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

